PD-0304-15
                                                                                     RECEIVED IN
                                                                               COURT OF CRIMINAL APPEALS
                                     NO.
                                                                                      MAR 20 2015

D c'rtri*--*       /3/»/ HaYcZ                                     in the couRT>^|Acosta> cierk
v.                                                   §             CRIMINAL APPEALS
                                                     §
THE STATE OF TEXAS                                   §             OF TEXAS
•../-.->•...   ,VVKft,.^1.t.r?*^.»n^-.^^^«,..r^r:-       /.-._.       •..•••                  FILED IN
                          n"  c. Motion
                          Pro Se ™      for ^
                                            Extension of r
                                                         Time                       COURT OF CRIMINAL APPEALS
                                                                                                           uq
                     To File Petition for Discretionary Review                               MAR 23 2015

TO THE HONORABLE COURT OF CRIMINAL APPEALS:                                               Abe( Acosta Clerk
          COMES NOW the Appellant/Petitioner in the above-styled and numbered cause and

respectfully moves this Honorable Court to extend the time for filing the Appellant's Petition for

Discretionary Review in this cause and in support thereof would show to the Court the

following:

          1.     The style and number of this case in the Court of Appeals, is:                     v,.

The State ofTexas, Appeal Nop4~l3 ' o 11 9 ^                         -CR.
          2.     The style and number of the case in the trial court is: The State of Texas v.

                     ; Cause No.             ' ;Trom the &L sA — -*             District Court of

Dallas County, Texas.

          3.     The Appellant was convicted of the felony offense of AaGlAMATka Lohbo^y •
          4.     Judgment was entered on             '   and punishment was assessed at     yQ

years confinement and a'fine in.'the amount of           ~*~-^--       ""

          5.     The conviction was affirmed in the Court of Appeals on tyA/le/f MJQtQl^ .



PRO SE MOTION FOR AN EXTENSION OF TIME TO FILE PETITION FOR DISCRETIONARY REVIEW - Page 1
        6.      The deadline for filing the Appellant's Petition for Discretionary Review in this

cause is ft PR* I 33£qjS              .
        7.      An extension of time for a period of sixty (60) days is requested that would make
              C-1 •')•/- til J1
the due date J^rpyc^ifc^^^^^    J frtc~.pt, <3.o/y
        8.      No prior request for an extension of time has been made.

        9.      The facts relied upon to show good cause for the requested extension are, as

follows: The Appellant/Petitioner was represented by court appointed counsel during the appeal

of this case to the Court of Appeals. After the conviction was affirmed, the trial court refused to

appoint counsel to file a Petition for Discretionary Review. Therefore, additional time is needed

for the Appellant/Petitioner to either prepare and file the Petition pro se or to seek legal

assistance in filing the Petition.

        WHEREFORE, PREMISES CONSIDERED, the Appellant /Petitioner respectfully

requests that this Honorable Court extend time for filing the Petition for Discretionary Review in

this cause to UTSc Q &*>/-/

                                               Respectfully submitted,




                                               ll£a/S,S £p_y H7L\f£S
                                               nvamoi             7         7
                                               [Name]




PRO SE MOTION FOR AN EXTENSION OF TIME TO FILE PETITION FOR DISCRETIONARY REVIEW - Page 2
                                CERTIFICATE OF SERVICE


       The Appellant/Petitioner hereby certifies that a true and correct copy of the foregoing

Motion has been mailed to the Office of the Criminal District Attorney for Dallas County, Frank

Crowley Courts Building, 133 North Industrial Blvd., 11th Floor, Dallas, Texas 75207, and

mailed via U.S. mail, to the Office of the State Prosecuting Attorney, P.O. Box 12405, Capitol

Station, Austin, Texas 78711, on the lip     day of MaUlL ,283^ ^' ^




                                             fNamel
                                             [Name]              /        /




PRO SE MOTION FOR AN EXTENSION OF TIME TO FILE PETITION FOR DISCRETIONARY REVIEW - Page 3